 

TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN


STOCK OPTION AGREEMENT
(Outside Director Option – Non-U.S. Version)
Unless otherwise defined herein, the capitalized terms used in this Stock Option
Agreement (Outside Director Option – Non-U.S. Version) shall have the same
defined meanings as set forth in the Trimble Navigation Limited Amended and
Restated 2002 Stock Plan (the “Plan”).
I.NOTICE OF STOCK OPTION GRANT
Name (Optionee): ____________________________


You have been granted a Nonstatutory Stock Option to purchase shares of the
Common Stock of the Company, subject to the terms and conditions of the Plan and
this Stock Option Agreement (Outside Director Option – Non-U.S. Version),
including any special terms and conditions for the Optionee’s country in the
appendix attached hereto (the “Appendix,” together with this Stock Option
Agreement (Outside Director Option – Non-U.S. Version), the “Option Agreement”),
as follows:
Date of Grant        
Exercise Price per Share    US$    
Total Number of Shares Granted        
Total Exercise Price    US$    
Type of Option:    Nonstatutory Stock Option
Term/Expiration Date:    Seventh (7th) Anniversary of the Date of Grant
Vesting Schedule:
This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:
This Option shall vest and become exercisable cumulatively, to the extent of
1/12th of the Shares subject to the Option for each complete calendar month
after the Date of Grant of the Option.
Forfeiture
Except as provided above under the heading “Vesting Schedule,” upon the date
that the Optionee ceases to be a Service Provider for any reason (including,
without limitation, a

(Directors)    

--------------------------------------------------------------------------------




termination that is deemed to be an “unfair dismissal” or “constructive
dismissal”), all unvested Options shall be forfeited.
Post-Termination Exercise Period:
The vested portion of this Option may be exercised for twelve (12) months after
the Optionee ceases to be a Service Provider (including the death or Disability
of the Optionee). In no event shall any portion of this Option be exercised
later than the Term/Expiration Date as provided above.
II.OPTION AGREEMENT
A.Grant of Option.
The Administrator hereby grants to the person named in the Notice of Stock
Option Grant (the “Notice of Grant”) attached as Part I of this Option Agreement
(the “Optionee”) a Nonstatutory Stock Option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the Exercise Price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to the
terms and conditions of the Plan, which is incorporated herein by reference, and
this Option Agreement. Subject to Section 15(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Option Agreement, the terms and conditions of the Plan shall
prevail.
B.Exercise of Option.
1.Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.
1.Method of Exercise. This Option is exercisable by (i) electronic exercise in
accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, in the form designated by the Company from time to time (the
“Exercise Notice”), which shall state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be completed by the Optionee and delivered to the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares. This Option shall be deemed to be exercised upon
receipt by the Company of the Exercise Price and the Tax-Related Items (as
defined in Paragraph F below).
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws.
C.Method of Payment.
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee and to the extent permitted
under Applicable Laws:

-2-

--------------------------------------------------------------------------------




1.    cash (in U.S. dollars); or
2.    check (denominated in U.S. dollars); or
3.    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan.
D.Non-Transferability of Option.
This Option may not be transferred in any manner otherwise than by will, by the
laws of descent or distribution, or by contribution to a personal corporation
wholly owned by the Optionee, and may be exercised during the lifetime of the
Optionee only by the Optionee. The terms of the Plan and this Option Agreement,
including the Appendix, shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.
E.Term of Option.
This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
F.Tax Obligations.
The Optionee acknowledges that, regardless of any action taken by the Company
and/or any Subsidiary or Affiliate (collectively, the “Company”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to him or her (“Tax-Related
Items”) is and remains the Optionee’s responsibility and may exceed the amount
actually withheld by the Company. The Optionee further acknowledges that the
Company (a) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this Option, including,
without limitation, the grant, vesting or exercise of this Option, the issuance
of Shares upon exercise of this Option, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends; and (b) does not
commit to and is under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Furthermore, if the
Optionee is subject to Tax-Related Items in more than one jurisdiction, the
Optionee acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, the Optionee authorizes the
Company or its agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by either or both of the following:

-3-

--------------------------------------------------------------------------------




1.withholding from proceeds of the sale of Exercised Shares acquired upon
exercise, either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Optionee’s behalf pursuant to this authorization without
further consent); or
2.withholding in Exercised Shares to be issued upon exercise of this Option.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Optionee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, the
Optionee is deemed, for tax purposes, to have been issued the full number of
Exercised Shares, notwithstanding that some Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, the Optionee agrees to pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
the Optionee’s participation in the Plan, which amount cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver
Shares or the proceeds of the sale of Shares if the Optionee fails to comply
with his or her obligations in connection with the Tax-Related Items.
G.Section 409A.
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan, this
Option Agreement or the Notice of Grant or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to ensure that this Option qualifies for exemption from, or complies with the
requirements of, Section 409A of the Code; provided, however, that the Company
makes no representation that the Option will be exempt from, or will comply
with, Section 409A of the Code, and makes no undertakings to preclude Section
409A of the Code from applying to the Option or to ensure that it complies with
Section 409A of the Code.
H.Nature of Option Grant.
In accepting this Option, the Optionee acknowledges, understands and agrees
that:
1.the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
2.the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future stock options, or benefits in lieu
of stock options, even if stock options have been granted in the past;
3.all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;

-4-

--------------------------------------------------------------------------------




4.this Option grant and the Optionee’s participation in the Plan shall not be
interpreted as forming an employment or service contract with the Company or any
Subsidiary or Affiliate, and shall not interfere with the ability of the Company
or any Subsidiary or Affiliate, as applicable, to terminate the Optionee’s
Service Provider relationship at any time;
5.the Optionee’s participation in the Plan is voluntary;
6.the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with any certainty;
7.if the Optioned Stock does not increase in value, this Option will have no
value;
8.if the Optionee exercises this Option and obtains Shares, the value of the
Shares acquired upon exercise may increase or decrease, even below the Exercise
Price;
9.no claim or entitlement to compensation or damages shall arise from forfeiture
of this Option resulting from termination of the Optionee's relationship as a
Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Optionee
is engaged as a Service Provider or the terms of the Optionee's employment or
service agreement, if any) and, in consideration of the grant of this Option to
which the Optionee is not otherwise entitled, the Optionee irrevocably agrees
never to institute any claim against the Company or any Subsidiary or Affiliate,
waives his or her ability, if any, to bring any such claim, and releases the
Company and any Subsidiary or Affiliate from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then by participating in the Plan, the Optionee shall be deemed irrevocably to
have agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
10.unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
11.neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Optionee’s local
currency and the United States Dollar that may affect the value of this Option
or of any amounts due to the Optionee pursuant to the exercise of this Option or
the subsequent sale of any Shares acquired upon exercise.
I.No Advice Regarding Grant.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying Shares. Optionee
is hereby advised to consult with his or her

-5-

--------------------------------------------------------------------------------




own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
J.Compliance with Law.
Notwithstanding anything to the contrary contained herein, no Shares will be
issued to the Optionee upon the exercise of this Option unless the Shares
subject to the Option are then registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act’), or, if such Shares are not so registered, the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Further, no Shares will be issued until
completion of any other applicable registration or qualification of the Shares
under any local, state, federal or foreign securities or exchange control law or
under rulings or regulations of any applicable governmental regulatory body, or
prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Company shall, in its absolute discretion, deem necessary or
advisable. By accepting this Option, the Optionee agrees not to sell any of the
Shares received under this Option at a time when Applicable Laws or Company
policies prohibit a sale.
K.Insider Trading Restrictions / Market Abuse Laws.
The Optionee acknowledges that, depending on his or her country of residence,
the Optionee may be subject to insider trading restrictions and/or market abuse
laws, which may affect his or her ability to acquire or sell Shares or rights to
Shares (e.g., Options) under the Plan during such times as the Optionee is
considered to have "inside information" regarding the Company (as defined by the
laws in the Optionee’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Optionee
acknowledges that it is his or her responsibility to comply with any applicable
restrictions and that the Optionee is advised to speak to his or her personal
legal advisor on this matter.
L.Data Privacy.
The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Option Agreement and any other Option materials (“Data”) by
and among, as applicable, the Company and any Subsidiary or Affiliate for the
exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan.
The Optionee understands that the Company and any Subsidiary or Affiliate may
hold certain personal information about him or her, including, without
limitation, the Optionee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all stock options or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Optionee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan.

-6-

--------------------------------------------------------------------------------




The Optionee understands that Data will be transferred to the Company’s
designated broker/third party administrator for the Plan, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Optionee understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Optionee’s country. The Optionee understands that he or she may request a list
with the names and addresses of any potential recipients of Data by contacting
his or her local human resources representative. The Optionee authorizes the
Company, the Company’s broker and any other third parties which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
the Company in writing. Further, the Optionee understands that he or she is
providing the consents herein on a purely voluntary basis. If the Optionee does
not consent, or if the Optionee later seeks to revoke his or her consent, his or
her status as a Service Provider will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Optionee’s consent is that
the Company would not be able to grant the Optionee options or other equity
awards or administer or maintain such awards. Therefore, the Optionee
understands that refusing or withdrawing his or her consent may affect his or
her ability to participate in the Plan. For more information on the consequences
of his or her refusal to consent or withdrawal of consent, the Optionee
understands that he or she may contact the Company.
M.Language.
If the Optionee has received this Option Agreement or any other documents
related to the Plan translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.
N.Electronic Delivery and Participation.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.

-7-

--------------------------------------------------------------------------------




O.Severability.
The provisions of this Option Agreement (which includes the Appendix) are
severable, and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
P.Appendix.
This Option shall be subject to any special terms and conditions for the
Optionee’s country set forth in the Appendix. Moreover, if the Optionee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country shall apply to the Optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Option Agreement.
Q.Imposition of Other Requirements.
The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
R.Entire Agreement.
The Plan is incorporated herein by reference. The Plan and this Option
Agreement, constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee.
S.Governing Law; Venue.
This Option and this Option Agreement are governed by the internal substantive
laws, but not the choice of law rules, of the State of California, U.S.A.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Option or this Option
Agreement, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the State of California, U.S.A. and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, U.S.A.,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.

-8-

--------------------------------------------------------------------------------




T.Waiver.
The Optionee acknowledges that a waiver by the Company of breach of any
provision of this Option Agreement shall not operate or be construed as a waiver
of any other provision of this Option Agreement or of any subsequent breach by
Optionee or any other optionee.



-9-

--------------------------------------------------------------------------------




By the Optionee’s signature and the signature of the Company's representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Option Agreement. The
Optionee has reviewed the Plan and this Option Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of the Plan and Option
Agreement. The Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement. The Optionee further agrees to notify
the Company upon any change in the Optionee’s residence address indicated below.
OPTIONEE:
 
TRIMBLE NAVIGATION LIMITED
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
Steven W. Berglund
Print Name
 
Print Name
 
 
 
 
 
President & CEO
Residence Address
 
Title






-10-

--------------------------------------------------------------------------------




APPENDIX TO
TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN
STOCK OPTION AGREEMENT
(NON-U.S. OPTIONEES)


TERMS AND CONDITIONS


This Appendix, which is part of the Option Agreement, includes additional or
different terms and conditions that govern this Option and that will apply to
the Optionee if he or she is in one of the countries listed below. Unless
otherwise defined herein, capitalized terms set forth in this Appendix shall
have the meanings ascribed to them in the Plan or the Option Agreement, as
applicable.


If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply to
the Optionee under these circumstances.


NOTIFICATIONS


This Appendix also includes information regarding securities, exchange control
and certain other issues of which the Optionee should be aware with respect to
his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of July 2014. Such laws are often complex and change frequently. As
a result, the Company strongly recommends that the Optionee not rely on the
information in this Appendix as the only source of information relating to the
consequences of his or her participation in the Plan because such information
may be outdated when he or she exercise this Option and/or sells any Shares
acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. The Optionee
therefore is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to his or her particular
situation.


Finally, if the Optionee is a citizen or resident of a country other than that
in which the Optionee currently is working, is considered a resident of another
country for local law purposes or transfers employment and/or residency to a
different country after the Date of Grant, the information contained herein may
not apply in the same manner to him or her.




SWEDEN


There are no country-specific terms and conditions.

-11-